Citation Nr: 0817328	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-24 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied the benefit sought on 
appeal. 

The record reveals that in February 2008 the veteran failed 
to report for a requested hearing before a Veterans Law 
Judge.  Accordingly, the veteran's claim will be considered 
without the benefit of such hearing.  See 38 C.F.R. 
§ 20.704(d).

Pursuant to a motion and the Board's granting thereof, this 
case has been advanced on the Board's docket under 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007). 


FINDING OF FACT

Bilateral hearing loss disability is not etiologically 
related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

History and analysis

The veteran contends that he has bilateral hearing loss due 
to exposure to the acoustic trauma of firing 75 mm guns as 
part of his being in a tank crew.  After leaving service, the 
veteran was a school teacher and not exposed to any kind of 
loud noise.  

The veteran's service records confirm that he was a tank 
driver and fired weapons including 37 mm and 75 mm guns.

The Board notes that the veteran's complete service medical 
records are not available to show whether the veteran's 
hearing loss was manifested in service.  The National 
Personnel Records Center (NPRC) has indicated that they were 
destroyed in the fire at that records storage facility in 
1973.

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  While it 
is unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind.

An October 2005 VA audiological examination was conducted in 
response to the veteran's claim of service connection for 
hearing loss.  The veteran reported that his only noise 
exposure was in the tank corps in Europe firing 75 mm guns.  
After service, the veteran stated he became a teacher and had 
no recreational noise exposure.  The audiogram shows:






HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
55
65
65
LEFT
40
45
45
50
60

The veteran was noted to have speech recognition of 92 
percent and 94 percent in the left and right ear, 
respectively.  

Since the veteran had bilateral auditory thresholds of 40 
decibels or higher, the veteran has bilateral hearing loss as 
defined by VA.  See 38 C.F.R. § 3.385.

The examiner noted that veteran had instances of past 
labyrinthitis, which were resolved, and no current complaints 
of tinnitus or vertigo.  The October 2005 audiometric testing 
revealed the veteran to have hearing loss in both ears.  The 
VA examiner stated he had a problem in formulating his nexus 
opinion, however.  The veteran's hearing loss was noted to 
have had not drastically changed since his initial VA 
treatment in 1999.  There was no documentation in the 
veteran's record regarding any service hearing exams and 
since there was no record of his hearing for over a 50-year 
period of time, from his time in the military to 1999.  
Therefore, it would be mere speculation to determine if any 
portion of the veteran's present-day hearing loss has a 
relationship to his military service.  The examiner added 
that the veterans hearing loss was worse than would be 
expected through the aging process alone; as it had a 
flatter, general gradual slope than seen typically 
correlating to noise damage and it would be impossible to 
determine what the exact contributing factors are to the 
present-day degree of loss.

In this case the veteran currently has bilateral hearing 
loss.  The question that must be answered is whether or not 
the bilateral hearing loss the veteran currently has was 
caused by his military service.  As noted by the October 2005 
VA audiologist, the lack of service hearing exam records and 
the fact that the veteran's hearing loss has a flatter, 
general gradual slope than seen typically correlating to 
noise damage makes it difficult to provide an opinion as to 
the etiology of the veteran's bilateral hearing loss without 
resorting to mere speculation.

It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For the Board to 
conclude that the appellant's bilateral hearing loss had its 
origin during military service in these circumstances would 
be speculation, and the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

By a March 2005 the RO sent the veteran the required notice. 
 The letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
In this letter he was told to submit all pertinent evidence 
he had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A July 2006 
notice informed the veteran of the type of evidence necessary 
to establish disability ratings and effective dates in 
compliance with Dingess, supra. 

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's VA medical records and provided the 
veteran a VA medical examination.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  








	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


